Citation Nr: 1812009	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1965 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied a compensable rating for bilateral hearing loss.  

The case was later transferred to the St. Petersburg, Florida Regional Office (RO).

In March 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In May 2016, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2016, partly to obtain copies of December 2013 and August 2010 audiogram results referred to pursuant to a December 2013 VA audiology note and an August 2010 audiology consultation report, respectively.  

Pursuant to the May 2016 remand, the RO obtained the audiological evaluation, including the audiogram, for the December 2013 audiology note, and the audiological evaluation, including the audiogram, for the August 2010 audiology consultation report, respectively.  

The Board notes, however, that in May 2017, the Veteran submitted an audiogram for a recent audiological evaluation at the Palm Harbor, Florida VA Outpatient Clinic.  The audiogram was undated and did not include speech audiometry testing.  The Veteran stated that the audiological evaluation was conducted on April 12, 2017, and that he had not received the written portion of such evaluation.  

The Board notes that an April 12, 2017, audiology progress note from the Palm Harbor, Florida VA Outpatient Clinic indicates that the Veteran's hearing had changed since the last examination on March 3, 2016.  The examiner stated that in the Veteran's left ear, 1000 Hertz had improved by 10 decibels, and that the other thresholds had remained stable.  The examiner specifically indicated that good word understanding scores were obtained, bilaterally.  The examiner also maintained that the audiometric summary was available in the "Tools/Audiogram Display" section of the Veteran's Computerized Patient Record System (CPRS).  

The Board observes that although it appears that the undated audiogram submitted by the Veteran in May 2017 refers to the April 12, 2017, audiology progress note from the Palm Harbor, Florida VA Outpatient Clinic, the speech audiometry testing is not included with that audiogram.  The examiner, pursuant to the April 12, 2017, audiology progress note from the Palm Harbor, Florida VA Outpatient Clinic, specifically indicated that good word understanding scores were obtained.  Therefore, the speech audiometry scores must be of record.  

Additionally, the Board notes that a March 3, 2106, VA audiology note from the Bay Pines, Florida VA Outpatient Clinic also indicates that an audiometric summary was available in the "Tools/Audiogram Display" section of the (CPRS).  The Board notes that a March 3, 2016, audiogram is of record.  However, the speech audiometry scores were not included with the audiogram.  It is unclear if speech audiometry scores were performed at that time.  

As the actual audiological evaluation, to include an audiogram and speech audiometry scores, pursuant to the April 12, 2017, audiology progress note from the Palm Harbor, Florida VA Outpatient Clinic, as well as an audiological evaluation, to include an audiogram and speech audiometry scores, pursuant to the March 3, 2106, VA audiology note from the Bay Pines, Florida VA Outpatient Clinic, are pertinent to the Veteran's claim, such reports should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Finally, the Board notes that an October 2016 RO decision denied service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  In March 2017, the Veteran expressed disagreement with the October 2016 RO decision.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the audiological evaluation, to include an audiogram and speech audiometry scores, pursuant to the April 12, 2017, audiology progress note from the Palm Harbor, Florida VA Outpatient Clinic, as well as an audiological evaluation, to include an audiogram and speech audiometry scores, pursuant to the March 3, 2106, VA audiology note from the Bay Pines, Florida VA Outpatient Clinic, respectively.  

2.  Ask the Veteran to identify all other medical providers who have treated him for bilateral hearing loss since May 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected bilateral hearing loss and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

5.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

